 In the Matter of NORTHWESTERN PUBLISHING COMPANY (WDAN), ACORPORATION, EMPLOYERandNATIONAL ASSOCIATION OF BROADCASTENGINEERS AND TECHNICIANS (INDEPENDENT), PETITIONERCase No. 13-R-3632.-Decided September 30,1946Mr. W. M. Acton,of Danville, Ill., for the Employer.Mr. Clarence A. Allen,of Arlington, Va., for the Petitioner.Mr. Frank L. Strand,of Champaign, Ill., andMr. Freeman L.Hurd,of Washington, D. C., for the Intervenor.Mr. Melvin J. Welles,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Dan-ville, Illinois, on July 10, 1946, before Leon A. Rosell, hearing officer.At the hearing the Intervenor moved to dismiss the petition on theground that its contract with the Employer is a bar to an election.The hearing officer referred this motion to the Board. For reasonsstated in Section III,infra,thismotion is hereby granted.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERNorthwestern Publishing Company (WDAN), an Illinois corpora-tion, publishes the Commercial News, a newspaper, and operatesWDAN, a radio station, in Danville, Illinois.We are concernedsolelywith radio station WDAN in this proceeding.During the year 1945, WDAN was furnished approximately 65percent of its broadcast time by the Columbia Broadcasting System,of which WDAN is an affiliate. During the same year, the ap-proximate income of WDAN was in excess of $60,000 of which ap-proximately $8,000 to $10,000 was derived from the network income71 N. L.R. B., No. 20.167 168DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Columbia Broadcasting System.Likewise during 1945 ap-proximately $1,000 of WDAN's income was derived from advertisersin the State of Indiana. In addition, WDAN broadcasts approxi-mately 25 miles into the State of Indiana, as well as in the State ofIllinois.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization claiming torepresent employees of the Employer.International Brotherhood of Electrical Workers, Local Union 1213,herein called the Intervenor, is a labor organization affiliated with theAmerican Federation of Labor, claiming to represent employees of theEmployer.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of the engineering department employeesof the Employer at Station WDAN until the Petitioner has been cer-tified by the Board in an appropriate unit.The Intervenor and the Employer executed their first collective bar-gaining agreement concerning the engineering department employeesin 1944.On June 6, 1945, a new contract was executed, to be effectiveuntil June 6, 1946.This contract provided that it would continue ineffect from year to year thereafter unless either party notified the otherof its intent to change or terminate the contract at least 60 days prior toJune 6 of any year. Sometime in April 1946, apparently before the60-day period contained in the automatic renewal clause of the 1945contract, the Employer informed the Intervenor that it desired certainchanges in the 1945 agreement and the execution of a new contract.Thereafter, the Employer and the Intervenor made a new contract onMay 11, 1946, effective as of that date, providing for a 1-year term andalso containing a 60-day automatic renewal clause.On May 14, 1946,the Employer received a letter from the Petitioner, dated May 10, 1946,advising the Employer that the Petitioner represented a majority ofthe engineering department employees at Station WDAN.On May13, 1946, the petition herein was filed.The Intervenor contends that the new contract, effective as of May 11,1946, constitutes a bar to this proceeding.The Petitioner, on the otherhand, asserts that notice to the Employer of its claim to representationwas mailed before the new contract was executed, and that such notice,therefore, was timely with respect to the new contract,standing alone. NORTHWESTERN PUBLISHING COMPANY (WDAN )169The Employer takes no position with respect to whether or not thenew contract is a bar.We do not agree with the Petitioner's contention.Although noticeof the Petitioner's claim was mailed before the execution of the newcontract,Nit was, nevertheless, received by the Employer 3 days afterthe execution and the effective date of this agreement.We have indi-cated, and we find here, that the date of receipt by an employer of noticeof a petitioner's claim to representation is controlling rather than thedate such notice is mailed.,-We find, therefore', that the Petitioner'sclaim to representation, received by the Employer on May 14,1946, wasnot timely with respect to the contract executed and made effective bythe Employer and the Intervenor on May 11, 1946, considered by itself.But since the new contract was made effective in advance of the ex-piration date of the agreement of June 6, 1945, it becomes necessaryto consider whether or not the doctrine of "premature extension" isapplicable, and the new contract consequently, not a bar.When there exists between a union and an employer a contract con-taining anautomatic renewal clause, a rival union's claim to repre-sentation is timely only when made known to the employer before theoperative date of the automatic renewal clause?This principle wasenunciated in theMill Bcase,3 and the operative date of an automaticrenewal clause has come to be known as the "Mill B date."The Board, desiring to implement theMill Brule, formulated thepremature extension doctrine in theWichitacase 4In that case, a newcontract was executed and made effective before the Mill B date of anold contract.The rival union's claim to representation was receivedby the employer after the new contract was executed, but before theMill B date of the old.Holding that the new contract was a prematureextension of the old contract, and hence could not operate to preventthe employees from seeking a change of representatives, the Boardsaid :Were we to hold that the parties to a collective bargainingagreement covering a period of several years could forestall apetition for investigation and certification of representatives byentering into a supplemental agreement modifying the contractI SeeMatter of United States Rubber Co., Detroit Plant,62 N. L.R. B. 795 Cf., however,Matter of Ste. Genevieve Lime & Quarry Company,70 N. L. R. B. 1259,issued September10, 1946, wherein we held that the filing of a petition with the Board,before the executionof a contract prevents the contract from operating as a bar, even if the employer does notreceive actual notice of the petitioning union's claim to representation until after theexecution of the contract.3The rival union's claim,in order to be effective must be followed by the filing of apetition within 10 days, unless extenuating circumstances intervene,assuming the peti-tion itself was not filed before the operative date of the automatic renewal clause.Matterof General Electric X-Ray Corporation,67 N. L. It. B. 997.8Matter of Mill B, Inc.,40 N. L. It. B. 346.4Matter of Wichita Union Stockyards Company,40 N. L It. B 369. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDin advance of the date fixed therein for reopening negotiations, theright of the employees to seek a change of representatives afterthe lapse of a reasonable time might be defeated. So to holdwould require of employees desiring to change representatives,acceleration of organizational activities so that they would beready to assert a claim of majority representation at any time thecontracting parties might elect to discuss modification of the exist-ing agreement, thus leading to disaffection and unrest under theexisting agreement instead of stabilized labor relations.To have held otherwise in theWichitacase would have meant fore-closing the rival union from presenting the timely notice of its claimto representation permitted in theMill Bcase.Here there was no automatic renewal, but negotiation between theparties which terminated in an agreement executed between the MillB date and the date when the old contract was due to expire, and be-fore the Employer learned of the Petitioner's claim.Here, unlike theWichitacase, notice of the Petitioner's claim to representation wasreceived by the Employerafterthe Mill B date of the old contract be-tween the Employer and the Intervenor.The new contract, there-fore, could not itself have foreclosed the Petitioner, which had hadreasonable opportunity to present timely notice of its claim to theEmployer before that date.But here it failed to do so.Inasmuch asthere was no such foreclosure, the rationale of theWichitacase doesnot apply .5On these facts, were we to find the new contract betweenthe Employer and the Intervenor not to be a bar, we would discouragetimely negotiation for continuing ,stable relations.°The new con-tract in this case, made effective between the Mill B and expirationdates of the old agreement, was consummated within the usual periodfor contracting parties to negotiate and conclude new agreementsgoverning their relations for a coming term.Where, as here, thisperiod is reasonable in time, we fail to perceive how the new contractcan be regarded as a "premature" extension of the old.For these reasons we find that the contract of May 11, 1946, be-tween the Employer and the Intervenor is a bar to a determination ofrepresentatives at this time.We shall, therefore, dismiss the petition.5Our decision inMatter of Memphis FurnitureCo , 51 N L R B. 1447, in which thePetitioner's claim was regarded as not made before the Mill B date,is overruled to theextent that it is inconsistent with the opinion herein9This is not to say that we would consider the new contract to be a bar to an electionif the Petitioner had notified the Employer of its claim to representation before the execu-tion of that contract, albeit after the Mill B date of the old agreement (and had also metthe requirements laid down in'Matter of General Electric X-Ray Corporation, supra).Insuch a situation we have repeatedly held that a current determination of representativesis not precluded.Matter of Atlas Felt Products Company,68 N. L. R. BI;Matter ofNational Gypsum Company,64 N L R B 59 ;Matter of Heat Transfer Products, Inc.,63 N I,R. B 1124;Matter of Iroquois Gas Corporation,61 N. L. R. B. 302.See however,Matter of Con P. Curran Printing Company,67 N. L. R. B. 1419. NORTHWESTERN PUBLISHING COMPANY (WDAN)ORDER171The National Labor Relations Board hereby orders that the peti-tion for investigation and certification of representatives of employeesof Northwestern Publishing Company (WDAN), a corporation, Dan-ville, Illinois, filed by National Association of Broadcast Engineersand Technicians (Independent), be, and it hereby is, dismissed.